DOMENGEAUX, Judge
(concurring).
I agree with the majority opinion. There is no error in setting the non-exempt wages of the defendant-appellant husband, subject to garnishment, at $158.00 a month. Furthermore, as stated in the majority opinion, in view of the Creech case, defendant’s present wife’s earnings are also subject to the husband’s ante-nuptial creditor’s rights.
Although I recognize that the Creech case is now controlling and the question is academic, I nevertheless subscribe to the views expressed by Justice Summers in his dissenting opinion in Creech, generally to the effect that Article 2403 of our Civil Code is clear and unambiguous and that regardless of any equities which may be involved it should be read in a plain and positive light.- Article 2403 provides in pertinent part: “ . . . . , whilst the debts of both husband and wife, anterior to the marriage, must be acquitted out of their own personal and individual effects.”
As stated by Justice Summers in his aforementioned dissent:
“A paramount rule of statutory construction in our law declares that no judicial interpretation is warranted when the language of a statute is plain and unequivocal. La.Civil Code arts. 13, 14. It would follow from the fact that Article 2403 is clear and free from all ambiguity that the court need not resort to other articles of the Code to give it meaning.”
I respectfully concur in the decision herein.